UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1465



RONALD E. JARMUTH; ANGELA J. JARMUTH,

                                               Plaintiffs - Appellants,

          versus


JAMES J. CULPEPPER, Individually and in his
Capacity as Family Law Master and Judge for
the Family Law Court of Manongalia, West
Virginia; BRIAN KROLCZYK, Individually and in
his Capacity as Acting Director of Clinical
Services for Valley Community Mental Health;
VALLEY COMPREHENSIVE COMMUNITY MENTAL HEALTH
CENTER, INCORPORATED, d/b/a Valley Health Care
System; ELLIOTT MAYNARD, In his Capacity as
Chief Judge of the West Virginia Supreme Court
of Appeals,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-81-IMK)


Submitted:   October 3, 2005                 Decided:   November 4, 2005


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald E. Jarmuth, Angela J. Jarmuth, Appellants Pro Se. Stephanie
Ann Jones, Jeffery Dale Taylor, ROSE PADDEN & PETTY, L.C.,
Fairmont, West Virginia; Vanessa Lynn Goddard, STEPTOE & JOHNSON,
Clarksburg, West Virginia; Jacquelyn J. Core, STEPTOE & JOHNSON,
Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Ronald E. Jarmuth and Angela J. Jarmuth appeal the

district court’s orders dismissing their civil rights claims.                            We

have     reviewed      the        record    and     find     no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Jarmuth v. Culpepper, No. CA-04-81-IMK (N.D. W. Va.

Mar.   31,    2005).         We    deny    the    Jarmuths’       motion    opposing    the

appearance        of   Appellees’         counsel   as     the    Jarmuths     failed    to

establish that West Virginia requires the West Virginia Attorney

General      to   represent        judicial      officers.         See    State   ex   rel.

McGraw v. Burton, 569 S.E.2d 99, 105 n.5 (W. Va. 2002) (stating

that its holding that state officials should be represented by the

Attorney General only applied to executive branch officials and not

legislative or judicial officials).                   We also deny the Jarmuths’

motion to strike the Appellees’ response brief.                          We dispense with

oral   argument        because      the     facts    and    legal        contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                                  AFFIRMED




                                            - 3 -